          Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 1 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                          )        Chapter 11
                                                                )
IGNITE RESTAURANT GROUP, INC., et al.,1                         )        Case No. 17-33550 (DRJ)
                                                                )
                    Debtors.                                    )        (Jointly Administered)
                                                                )

       GUC TRUST’S TWELFTH OMNIBUS OBJECTION TO CLAIMS
PURSUANT TO SECTION 502(B) OF THE BANKRUPTCY CODE AND RULE 3007 OF
THE FEDERAL RULES OF BANKRUPTCY PROCEDURE SEEKING TO DISALLOW
                  AND EXPUNGE CERTAIN CLAIMS

                                           (LATE FILED CLAIMS)

THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY IS ASKING THE
COURT TO DISALLOW THE CLAIM THAT YOU FILED IN THESE BANKRUPTCY CASES.
YOU SHOULD IMMEDIATELY CONTACT THE OBJECTING PARTY TO RESOLVE THE
DISPUTE. IF YOU DO NOT REACH AN AGREEMENT, YOU MUST FILE A RESPONSE TO
THIS OBJECTION AND SEND A COPY OF YOUR RESPONSE TO THE OBJECTING PARTY
WITHIN 30 DAYS AFTER THE OBJECTION WAS SERVED ON YOU. YOUR RESPONSE
MUST STATE WHY THE OBJECTION IS NOT VALID. IF YOU DO NOT FILE A RESPONSE
WITHIN 30 DAYS AFTER THE OBJECTION WAS SERVED ON YOU, YOUR CLAIM MAY
BE DISALLOWED WITHOUT A HEARING.

A HEARING HAS BEEN SET ON THIS MATTER ON MAY 9, 2019 AT 2:00 P.M. (CENTRAL
TIME) AND WILL BE HELD IN COURTROOM 400, 4TH FLOOR UNITED STATES
BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS, 515 RUSK STREET,
HOUSTON, TEXAS 77002.


THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE CERTAIN PROOFS OF CLAIM.
CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES AND
CLAIMS ON SCHEDULE 1 TO EXHIBIT A ATTACHED TO THIS OBJECTION.


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s
    Crab Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818);
    Ignite Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack –
    Anne Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC
    (3509); JCS Development LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston,
    Texas 77042.




DOCS_DE:223001.1 40162/003
       Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 2 of 19




        Drivetrain, LLC, in its capacity as Trustee (the “GUC Trustee”) of the Ignite Restaurant

Group GUC Trust (the “GUC Trust”) files this Twelfth Omnibus Objection to Claims Pursuant

to Section 502(b) of the Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy

Procedure Seeking to Disallow and Expunge Certain Claims (Late Filed Claims) (this

“Objection”). In support of this Objection, the GUC Trustee respectfully represents as follows:

                                      Jurisdiction and Venue

        1.       This Court has jurisdiction over this case and this matter pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(B).

Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409(a).

        2.       The predicates for the relief requested herein are section 502(b) of title 11 of the

United States Code (“Bankruptcy Code”) and Rule 3007 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

                                          Relief Requested

        3.       The GUC Trustee respectfully requests entry of an order, substantially in the form

attached hereto as Exhibit A (the “Order”) disallowing and expunging each claim identified with

a “Claim No.” on Schedule 1 to the Order (collectively, the “Late Filed Claims”) in its entirety

because each such Proof of Claim was filed after the General Bar Date, the Supplemental Bar

Date, the Governmental Bar Date, and/or the Administrative Claims Bar Date.




DOCS_DE:223001.1 40162/003                        2
          Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 3 of 19




                                      General Background

          4.     On June 6, 2017 (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court under chapter 11 of the Bankruptcy Code. The cases are being jointly

administered pursuant to Bankruptcy Rule 1015(b).

          5.     The factual background relating to the Debtors’ commencement of these cases is

set forth in detail in the Declaration of Jonathan Tibus in Support of Chapter 11 Petitions and

First Day Motions [Docket No. 4] filed on the Petition Date and incorporated herein by

reference.

          6.     The Debtors have continued in possession of their properties as debtors-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

          7.      On August 29, 2017, the Debtors closed the sale of substantially all of their

assets.

          8.     On September 18, 2017, the Debtors filed: (a) the Debtors’ Joint Chapter 11 Plan

as of September 18, 2017 [Docket No. 708] (the “Plan”); and (b) the Disclosure Statement with

Respect to the Debtors’ Joint Chapter 11 Plan as of September 18, 2017 [Docket No. 709] (the

“Disclosure Statement”).

          9.     On November 29, 2017, the Court confirmed the Plan and on December 1, 2017,

entered the Findings of Fact, Conclusions of Law, and Order Confirming the Debtors’ Joint

Chapter 11 Plan as of September 18, 2017 (the “Confirmation Order”) [Docket No. 967]. The

Plan became effective on December 19, 2017 (the “Effective Date”). See Docket No. 1031.

          10.    Under the Plan, Drivetrain, LLC was appointed as the GUC Trustee of the Ignite

Restaurant Group GUC Trust.




DOCS_DE:223001.1 40162/003                       3
       Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 4 of 19




        11.      Pursuant to the Plan, the GUC Trustee is a party in interest with respect to all

objections to Claims and all compromises of such objections. Plan, Section 8.04 (“. . . the GUC

Trustee and other parties in interest to the extent provided by section 502(a) of the Bankruptcy

Code, on and after the Effective Date, shall have the right to File objections to Claims . . .”).

                                The Claims Reconciliation Process

        12.      On June 7, 2017, the Court established September 1, 2017 as the bar date for

filing claims against the Debtors held by non-governmental entities and December 3, 2017 as the

bar date for filing claims against the Debtors held by governmental entities [Docket No. 65].

        13.      On July 20, 2017, the Debtors filed their Schedules of Assets and Liabilities and

Statements of Financial Affairs.

        14.      On September 8, 2017, the Court entered an order establishing October 16, 2017

as a supplemental bar date for certain employees of the Debtors that did not receive notice of the

original bar date.

        15.      On November 13, 2017, the Court entered the Order Approving Omnibus Claims

Objection Procedures and Filing of Substantive Omnibus Claims Objections [Docket No. 886],

approving and establishing the proposed objection procedures (the “Objection Procedures”).

This Objection is filed in accordance with the Objection Procedures.

        16.      On December 19, 2017, the Court established January 18, 2018 as the bar date for

filing administrative claims against the Debtors (the “Administrative Claims Bar Date”).

        17.      The official claims register, prepared and maintained by the Debtors’ claims

agent, reflects that over 1,450 proofs of claim were filed against the Debtors’ estates.

        18.      Since the Effective Date, the GUC Trustee and its advisors have been working

diligently to review these proofs of claim, including any supporting documentation filed together




DOCS_DE:223001.1 40162/003                        4
       Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 5 of 19




with any proof of claim. To date, the GUC Trustee has objected to numerous claims through

omnibus objections and also separately resolved certain claims through consensual stipulations.

The GUC Trustee continues to review and reconcile claims for which it is responsible.

        19.      Attached hereto as Exhibit B is the Declaration of Ivona Smith in Support of the

Twelfth Omnibus Objection to Claims Pursuant to Section 502(b) of the Bankruptcy Code and

Rule 3007 of the Federal Rules of Bankruptcy Procedure Seeking to Disallow and Expunge

Certain Claims (Late Filed Claims) (the “Declaration”).

                                          Basis for Relief

        20.      Pursuant to Section 502(a) of the Bankruptcy Code, a filed proof of claim is

deemed allowed, unless a party in interest objects. 11 U.S.C. § 502(a). A properly executed and

filed proof of claim constitutes prima facie evidence of the validity and the amount of the claim

under section 502(a) of the Bankruptcy Code. Fed. R. Bankr. P. 3001(f). To receive the benefit

of prima facie validity, however, a proof of claim must assert factual allegations which would

entitle the claimant to a recovery. In re Heritage Org., LLC, 04-35574 (BJH), 206 WL 6508477,

at *8 (Bankr. N.D. Tex. Jan. 27, 2006). Additionally, a claimant’s proof of claim is entitled to

the presumption of prima facie validity under Bankruptcy Rule 3001(f) only until an objecting

party refutes at least one of the allegations that is essential to the claim’s legal sufficiency. In re

Starnes, 231 B.R. 903, 912 (N.D. Tex. 1998). Once an allegation is refuted, “the burden shifts to

the claimant to prove by a preponderance of the evidence.” In re Congress, LLC, 529 B.R. 213,

219 (Bankr. W.D. Tex. 2015); see also Cavu/Rock Props. Project I, LLC v. Gold Star Constr.,

Inc. (In re Cavu/Rock Props. Project I, LLC), 516 B.R. 414, 422 (Bankr. W.D. Tex. 2014). “The

ultimate burden of proof always lies with the claimant.” In re Armstrong, 347 B.R. 581, 583

(Bankr. N.D. Tex. 2006).




DOCS_DE:223001.1 40162/003                        5
       Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 6 of 19




        21.      Bankruptcy Rule 3007 requires that an objection to a proof of claim be made in

writing, and that the claimant be provided with not less than thirty days’ notice of the hearing to

be held in respect of such objection. See Fed. R. Bankr. P. 3007(a). Objections of up to one

hundred claims may be joined in an omnibus objection if such objections are based on the

grounds that the claims should be disallowed, in whole or in part, for any of eight enumerated

reasons, including: (a) “they duplicate other claims”; (b) “they have been amended by

subsequently filed proofs of claim”; (c) “they were not timely filed”; (d) “they have been

satisfied or released during the case in accordance with the Code, the applicable rules, or a court

order”; and (e) “they are interests, rather than claims.” See Fed. R. Bankr. P. 3007(d)–(e).

        22.      Bankruptcy Rule 3003(c)(3) provides that “[t]he court shall fix and for cause

shown may extend the time within which proofs of claim or interest may be filed.” Fed. R.

Bankr. P. 3003(c)(3). Section 502(b)(9) of the Bankruptcy Code mandates that “if [an] objection

to a claim is made, the court, after notice and a hearing, shall determine the amount of such claim

. . . and shall allow such claim in such amount, except to the extent that . . . . proof of such claim

is not timely filed,” with certain limited exceptions that are not applicable here. 11 U.S.C. §

502(b)(9). Bar dates serve the important purposes of “finality and debtor rehabilitation.” In re

PT-1 Communs., Inc., 386 B.R. 402, 409 (Bankr. E.D.N.Y. 2007) (quotation and marks omitted);

see Berger v. Trans World Airlines, Inc. (In re Trans World Airlines, Inc.), 96 F.3d 687, 690 (3d

Cir. 1996) (noting that bar date means “a ‘drop-dead date’ that bars all prepetition claimants who

received the required notice”). Indeed, the “bar date is akin to a statute of limitations, and must

be strictly observed.” In re Keene Corp., 188 B.R. 903, 907 (Bankr. S.D.N.Y. 1995). Allowing

proofs of claim to be filed at any time would make it “impossible to determine with any finality

the obligations of the debtor.” PT-1 Communs., 386 B.R. at 409 (quotation and marks omitted).




DOCS_DE:223001.1 40162/003                        6
       Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 7 of 19




        23.      Here, the Order Granting Complex Chapter 11 Bankruptcy Case Treatment

[Docket No. 22] and the Bar Date Order established clear and unambiguous deadlines for filing

Proofs of Claim against the Debtors in these chapter 11 cases. With certain limited exceptions

that do not apply to any of the Proofs of Claim identified in Schedule 1 to Exhibit A attached

hereto, Proofs of Claim were required to be filed so as to be received on or before the applicable

Bar Date.

        24.      The Late Filed Claims set forth in Schedule 1 to Exhibit A arose prior to the

Petition Date and were required to be filed by the applicable Bar Date, but such Late Filed

Claims were not, in fact, filed on or before the applicable Bar Date. None of the claimants that

filed Late Filed Claims has filed a motion with the Court, or contacted the Debtor, requesting

authorization to file a late Proof of Claim. If the Late Filed Claims are not disallowed and

expunged, the parties that filed these Proofs of Claim will receive distributions to the detriment

of other stakeholders in this case that they are not entitled to. See Declaration at ¶ 6.

        25.      Accordingly, the GUC Trustee respectfully requests that the Court disallow and

expunge each Late Filed Claim in its entirety.

                                       Reservation of Rights

        26.      In the event that any of the Late Filed Claims are not disallowed and expunged on

the grounds asserted herein, the GUC Trustee hereby reserves his rights to object to such Proofs

of Claim on any other grounds. Additionally, the GUC Trustee expressly reserves the right to

amend, modify, or supplement the objections asserted herein and to file additional objections to

the Proofs of Claim or any other claims that may be asserted against the Debtors’ estates.

        27.      Nothing contained herein or any actions taken pursuant to such relief is intended

or should be construed as: (a) an admission as to the validity of any prepetition claim against a




DOCS_DE:223001.1 40162/003                        7
       Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 8 of 19




Debtor entity or such Debtor entity’s estate; (b) a waiver of any party’s right to dispute any

prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim; (d)

an implication or admission that any particular claim is of a type specified or defined in this

Objection or any order granting the relief requested by this Objection; (e) a request or

authorization to assume any prepetition agreement, contract, or lease pursuant to section 365 of

the Bankruptcy Code; or (f) a waiver of the GUC Trustee’s rights under the Bankruptcy Code or

any other applicable law.

                                   Separate Contested Matter

        28.      To the extent that a response is filed regarding any Late Filed Claim and the GUC

Trustee is unable to resolve any such response, each such Late Filed Claim, and the Objection as

it pertains to such Late Filed Claim, will constitute a separate contested matter as contemplated

by Bankruptcy Rule 9014. Further, the GUC Trustee requests that any order entered by the

Court regarding an objection or other reply asserted in response to this Objection be deemed a

separate order with respect to each proof of claim.

                                              Notice

        29.      Notice of this Objection has been given to: (a) all parties on the Master Service

List; and (b) holders of the Late Filed Claims. The GUC Trustee respectfully submits that such

notice is sufficient and proper under the circumstances and that no other or further notice is

required.

                                            Conclusion

        WHEREFORE, based upon the foregoing, the GUC Trustee respectfully request that the

Court: (a) sustain this Objection; (b) enter an order substantially in the form of the order attached

hereto as Exhibit A sustaining this Objection and providing that the Late Filed Claims shall be




DOCS_DE:223001.1 40162/003                       8
       Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 9 of 19




disallowed and expunged; and (c) grant such other and further relief as the Court deems just and

proper.



                                            Respectfully submitted,

Dated: March 13, 2019
                                            COLE SCHOTZ P.C.

                                            /s/ Michael D. Warner
                                            Michael D. Warner (TX Bar No. 00792304)
                                            Benjamin L. Wallen (TX Bar No. 24102623)
                                            301 Commerce Street, Suite 1700
                                            Fort Worth, TX 76102
                                            Telephone: (817) 810-5265
                                            Facsimile: (817) 977-1611
                                            Email: mwarner@coleschotz.com
                                                   bwallen@coleschotz.com

                                            -and-

                                            PACHULSKI STANG ZIEHL & JONES LLP
                                            Bradford J. Sandler (admitted pro hac vice)
                                            Peter J. Keane (admitted pro hac vice)
                                            919 North Market Street, 17th Floor
                                            Wilmington, DE 19801
                                            Telephone: (302) 652-4100
                                            Email: bsandler@pszjlaw.com
                                                     pkeane@pszjlaw.com

                                            Counsel to the GUC Trustee




DOCS_DE:223001.1 40162/003                     9
       Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 10 of 19




                                   EXHIBIT A

                                 Proposed Order




DOCS_DE:223001.1 40162/003
         Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 11 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                           )        Chapter 11
                                                                 )
IGNITE RESTAURANT GROUP, INC., et al.,1                          )        Case No. 17-33550 (DRJ)
                                                                 )
                    Debtors.                                     )        (Jointly Administered)
                                                                 )

                         ORDER SUSTAINING
              TWELFTH OMNIBUS OBJECTION TO CLAIMS
PURSUANT TO SECTION 502(B) OF THE BANKRUPTCY CODE AND RULE 3007 OF
THE FEDERAL RULES OF BANKRUPTCY PROCEDURE SEEKING TO DISALLOW
                  AND EXPUNGE CERTAIN CLAIMS

                                            (LATE FILED CLAIMS)

           Upon the objection (the “Objection”)2 of Drivetrain, LLC, in its capacity as Trustee (the

“GUC Trustee”) of the Ignite Restaurant Group GUC Trust (the “GUC Trust”) seeking entry of

an order (this “Order”) disallowing and expunging the Late Filed Claims identified on

Schedule 1 attached hereto, it is HEREBY ORDERED THAT:

           1.       The Objection is sustained as set forth herein.

           2.       Pursuant to Section 502(b) of the Bankruptcy Code and Bankruptcy Rule 3007,

each Late Filed Claim identified on Schedule 1 to this Order is disallowed and expunged in its

entirety.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s Crab
Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite
Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne
Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS
Development LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston, Texas 77042.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Objection.



DOCS_DE:223001.1 40162/003
       Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 12 of 19




        3.       The Debtors’ Claims Agent is authorized and directed to update the claims

register maintained in these chapter 11 cases to reflect the relief granted in this Order.

        4.       Each claim and the objections by the GUC Trustee to each claim identified in

Schedule 1 constitute a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each Late Filed Claim.

        5.       Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any

party’s right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay

any prepetition claim; (d) an implication or admission that any particular claim is of a type

specified or defined in this Objection or any order granting the relief requested by this Objection;

(e) a request or authorization to assume any prepetition agreement, contract, or lease pursuant to

section 365 of the Bankruptcy Code; or (f) a waiver of the GUC Trustee’s rights under the

Bankruptcy Code or any other applicable law.

        6.       The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.

        7.       The GUC Trustee, the Claims Agent, and the Clerk of the Court are authorized to

take all actions necessary to effectuate the relief granted pursuant to this Order in accordance

with the Objection.




DOCS_DE:223001.1 40162/003                        2
       Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 13 of 19




        8.       This Court shall retain exclusive jurisdiction to resolve any dispute arising from

or related to this Order.



Dated: _____________, 2019
       Houston, Texas                         _____________________________________
                                              THE HONORABLE DAVID R. JONES
                                              CHIEF UNITED STATES
                                               BANKRUPTCY JUDGE




DOCS_DE:223001.1 40162/003                       3
       Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 14 of 19




                                  SCHEDULE 1




DOCS_DE:223001.1 40162/003
                                                      Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 15 of 19



                                                                                  Ignite Restaurant Group, Inc. et al.
                                                                              GUC Trust 12th Omnibus Objection to Claims
                                                                                    Schedule 1 – Late Filed Claims

         Note: Claimants are listed alphabetically.

 SEQ                                                                  CLAIM(S) TO BE DISALLOWED & EXPUNGED                                                                                GROUNDS FOR
 NO.                         NAME                              DATE FILED       CASE NUMBER               CLAIM NO.             CLAIMED DEBTOR             CLAIM AMOUNT                     OBJECTION
       1ST SOURCE RESTAURANT SERVICES INC                       12/10/'18         17-33550                  1500           Ignite Restaurant Group, Inc.    Unsecured: $82,526.06     Claim filed after general
       111 GOTCHER AVE                                                                                                                                                                bar date of 9/1/2017.
  1
       LAKE DALLAS, TX 75065

       ABC PLUMBING                                              08/27/18          17-33550                  1495          Ignite Restaurant Group, Inc.     Unsecured: $4,968.00     Claim filed after general
       205 22ND ST                                                                                                                                                                    bar date of 9/1/2017.
  2
       SACRAMENTO, CA 95816

       EL PASO COUNTY TREASURER                                  12/03/18          17-33550                  1499          Ignite Restaurant Group, Inc.       Secured: $1,527.21     Claim filed after
       PO BOX 2018                                                                                                                                              Priority: $1,527.21   governmental bar date
  3
       COLORADO SPRINGS, CO 80901                                                                                                                                                     of 12/3/17.

       NATALIE LEWIS                                             12/02/18          17-33550                  1498          Ignite Restaurant Group, Inc.        Secured: $100.00      Claim filed after general
       37757 BOXALDER LN                                                                                                                                      Unsecured: $100.00      bar date of 9/1/2017.
  4
       SQUAW VALLEY, CA 93675

       LUCERNEX AN ACCRUENT COMPANY                              01/18/19          17-33550                  1531          Ignite Restaurant Group, Inc.   Unsecured: $58,841.78*     Claim filed after general
       11500 ALTERRA PKWY                                                                                                                                                             bar date of 9/1/2017.
       #110
  5
       AUSTIN, TX 78758




* Denotes an unliquidated component.
       Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 16 of 19




                                    EXHIBIT B

                             Declaration of Ivona Smith




DOCS_DE:223001.1 40162/003
         Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 17 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                           )        Chapter 11
                                                                 )
IGNITE RESTAURANT GROUP, INC., et al.,1                          )        Case No. 17-33550 (DRJ)
                                                                 )
                    Debtors.                                     )        (Jointly Administered)
                                                                 )

            DECLARATION OF IVONA SMITH IN SUPPORT OF
       GUC TRUST’S TWELFTH OMNIBUS OBJECTION TO CLAIMS
PURSUANT TO SECTION 502(B) OF THE BANKRUPTCY CODE AND RULE 3007 OF
THE FEDERAL RULES OF BANKRUPTCY PROCEDURE SEEKING TO DISALLOW
                  AND EXPUNGE CERTAIN CLAIMS

                                            (LATE FILED CLAIMS)

           Pursuant to 28 U.S.C. § 1746, I, Ivona Smith, hereby declare as follows:

           1.       I am the Authorized Representative at Drivetrain, LLC (“Drivetrain”).                        My

business address is 630 Third Avenue, 21st Floor, New York, NY 10017.

           2.       Contemporaneously with the filing of this Declaration, the GUC Trustee filed the

GUC Trust’s Twelfth Omnibus Objection to Claims Pursuant to Section 502(b) of the

Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure Seeking to

Disallow and Expunge Certain Claims (Late Filed Claims) (the “Objection”).2

           3.       The GUC Trustee has duly authorized me to make and submit this Declaration in

support of the Objection.


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s
    Crab Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818);
    Ignite Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack –
    Anne Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC
    (3509); JCS Development LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston,
    Texas 77042.
2
    All capitalized terms used but not defined herein shall have the meanings given to them in the Objection.



DOCS_DE:223001.1 40162/003
       Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 18 of 19




        4.       The facts set forth in this Declaration are based upon my personal knowledge or

upon records kept in the ordinary course of the Debtors’ business provided to the GUC Trustee

that were reviewed by me or other representatives of Drivetrain, LLC under my supervision and

direction. If called and sworn as a witness, I could and would testify competently to the matters

set forth herein.

        5.       I have coordinated and supervised the GUC Trustee’s claims reconciliation

process. Accordingly, I, or other representatives of Drivetrain, LLC under my supervision and

direction, reviewed and analyzed the proofs of claim listed in Schedule 1 to Exhibit A attached

to the Objection.

                                           The Objection

        6.       The Late Filed Claims set forth in Schedule 1 to Exhibit A allegedly arose prior

to the Petition Date and were required to be filed by the applicable Bar Date, but such Claims

were not filed on or before the applicable Bar Date. None of the claimants that filed Late Filed

Claims has filed a motion with the Court, or contacted the Debtors, requesting authorization to

file a late Proof of Claim. If the Late Filed Claims are not disallowed and expunged, the parties

that filed these Proofs of Claim will receive distributions to the detriment of other stakeholders in

this case that they are not entitled to.

        7.       For these reasons, the GUC Trustee requests that the Court disallow and expunge

each Late Filed Claim in its entirety.




DOCS_DE:223001.1 40162/003                       2
       Case 17-33550 Document 1533 Filed in TXSB on 03/13/19 Page 19 of 19




          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct to the best of my knowledge and

belief.

Dated: March 13, 2019
                                                           /s/ Ivona Smith
                                                    Ivona Smith
                                                    Drivetrain, LLC, in its capacity as GUC
                                                    Trustee of the Ignite Restaurant Group GUC
                                                    Trust




DOCS_DE:223001.1 40162/003                      3
